DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of KR10-2019-0039021 filed 04/03/2019.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a data detection unit configured to detect in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following interpreted corresponding structures were not able to be found within the specifications:
data detection unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 1 is objected to because of the following informalities:  on line 13 of the claim, it states “staring”. Examiner believes this is a typographical error and it should read “starting”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 8 is directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite detecting a status to start a vehicle based on received information which are basic concepts of performing human activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to detecting a status to start a vehicle based on received information without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 8-13 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, claim element “a data detection unit configured to detect…" is a limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “a data detection unit configured to detect…” in claim 8.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamauchi (USPGPub 2006/0100056) in view of Dudar (US 10,385,815).	As per claim 1, Yamauchi discloses a method for controlling starting of a mild hybrid vehicle, comprising: 	receiving, by a controller, a starting-request signal (see at last paragraph 0034; wherein start control routine is triggered by a start request of the engine 22); 	monitoring, by the controller, status data of the mild hybrid vehicle for controlling starting of the engine (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, the gearshift position SP from the gearshift position sensor 82, the accelerator opening Acc from the accelerator pedal position sensor 84, the vehicle speed V from the vehicle speed sensor 88, a rotation speed Ne of the engine 22, rotation speeds Nm1 and Nm2 of the motors MG1 and MG2, a time t elapsed since a start of motoring the engine 22, and an output limit Wout of the battery 50 (step S100)); 	obtaining, by the controller, an engine rotation speed from the status data (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, a rotation speed Ne of the engine 22); 		determining, by the controller, an injection-starting rotation speed based on the status data (see at least paragraph 0036; wherein when the input gearshift position SP is the D position, the CPU 72 sets a value N1 to a threshold value Nref as a reference rotation speed for starting fuel injection control and ignition control of the engine 22 (step S120) and executes D-position motoring control (step S130)); 	determining, by the controller, whether the engine rotation speed is greater than the injection-starting rotation speed (see at least paragraph 0037; wherein after setting the threshold value Nref at either step S120 or step S140, the CPU 72 compares the current rotation speed Ne of the engine 22 with the preset threshold value Nref (step S160); and 	staring, by the controller, fuel injection of the engine when the engine rotation speed is greater than the injection-starting rotation speed (see at least paragraph 0037; wherein the rotation speed Ne of the engine 22 rises above the threshold value Nref to give an affirmative answer at step S160. The CPU 72 then gives a command to start the fuel injection control and the ignition control (step S180). The engine ECU 24 accordingly starts the fuel injection control and the ignition control). Yamauchi does not explicitly mention increasing, by the controller, a rotation speed of the engine by driving a mild hybrid starter-generator (MHSG) by electricity supplied from a battery, in response to receiving the starting-request signal.	However Dudar does disclose:	increasing, by the controller, a rotation speed of the engine by driving a mild hybrid starter-generator (MHSG) by electricity supplied from a battery, in response to receiving the starting-request signal (see at least column 9 lines 1-16; wherein at time t1, the engine start request is asserted and engine speed begins to increase via a starter rotating the engine. Spark and fuel are supplied to the engine as the engine rotates (not shown). The engine is not in DFSO mode and battery SOC begins to decline as electrical power is used by the starter to rotate the engine).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dudar with the teachings as in Yamauchi. The motivation for doing so would have been to provide an engine that may be automatically stopped and started to conserve fuel, see Dudar column 1 lines 6-10. 	As per claim 2, Yamauchi discloses wherein the injection-starting rotation speed is determined using at least one of a coolant temperature, a temperature of the battery, a state of charge (SOC) of the battery, a temperature of the MHSG, a vehicle speed, and a position value of the accelerator pedal that are included in the status data (see at least paragraph 0036; wherein the CPU 72 identifies the input gearshift position SP (step S110). When the input gearshift position SP is the D position, the CPU 72 sets a value N1 to a threshold value Nref as a reference rotation speed for starting fuel injection control and ignition control of the engine 22 (step S120) and executes D-position motoring control (step S130). The details of the D-position motoring control are described later with reference to the flowchart of FIG. 3. When the input gearshift position SP is the P position, on the other hand, the CPU 72 sets a value N2, which is greater than the value N1, to the threshold value Nref (step S140) and executes P-position motoring control (step S150) The details of the P-position motoring control are described later with reference to the flowchart of FIG. 4. The value N1 depends upon the performances of the engine 22 and the vehicle and is set, for example, equal to or higher than an upper limit rotation speed of a resonance rotation speed range where the rotation of the engine 22 causes resonance of the vehicle and the equipment mounted on the vehicle. The value N2 also depends upon the performances of the engine 22 and the vehicle and is set to a level that does not make the driver feel vibrations at a start of the engine 22 during a stop of the vehicle). 	As per claim 8, Yamauchi discloses a system for controlling starting of a mild hybrid vehicle, comprising:  14Attorney Docket No. 048299-994001US (Patent) 	a vehicle controller configured to receive a start-request signal (see at last paragraph 0034; wherein start control routine is triggered by a start request of the engine 22); and 	a data detection unit configured to detect status data to control starting of the mild hybrid vehicle (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, the gearshift position SP from the gearshift position sensor 82, the accelerator opening Acc from the accelerator pedal position sensor 84, the vehicle speed V from the vehicle speed sensor 88, a rotation speed Ne of the engine 22, rotation speeds Nm1 and Nm2 of the motors MG1 and MG2, a time t elapsed since a start of motoring the engine 22, and an output limit Wout of the battery 50 (step S100)). Yamauchi does not explicitly mention in response, increase a rotation speed of an engine by driving a mild hybrid starter-generator (MHSG) by electricity supplied from a battery.	However Dudar does disclose:	in response, increase a rotation speed of an engine by driving a mild hybrid starter-generator (MHSG) by electricity supplied from a battery (see at least column 9 lines 1-16; wherein at time t1, the engine start request is asserted and engine speed begins to increase via a starter rotating the engine. Spark and fuel are supplied to the engine as the engine rotates (not shown). The engine is not in DFSO mode and battery SOC begins to decline as electrical power is used by the starter to rotate the engine).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dudar with the teachings as in Yamauchi. The motivation for doing so would have been to provide an engine that may be automatically stopped and started to conserve fuel, see Dudar column 1 lines 6-10.



Claims 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamauchi (USPGPub 2006/0100056), in view of Dudar (US 10,385,815), and further in view of Satsukawa (US 5,441,030).	As per claims 7 and 13, Yamauchi discloses further comprising: 	determining, by the controller, a lapsed time after receiving the starting-request signal (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, a time t elapsed since a start of motoring the engine 22), when the engine rotation speed is less than the injection-starting rotation speed (see at least paragraph 0037; wherein the CPU 72 compares the current rotation speed Ne of the engine 22 with the preset threshold value Nref (step S160). When the rotation speed Ne of the engine 22 is lower than the threshold value Nref, the start control routine returns to step S100). Yamauchi and Dudar do not explicitly mention determining, by the controller, whether the lapsed time is greater than a predetermined time; determining, by the controller, whether the engine rotation speed is within a reference range, when the lapsed time is greater than a predetermined time; and starting, by the controller, fuel injection of the engine when the engine rotation speed is within the reference range.  	However Satsukawa does disclose:		determining, by the controller, whether the lapsed time is greater than a predetermined time; determining, by the controller, whether the engine rotation speed is within a reference range, when the lapsed time is greater than a predetermined time; and starting, by the controller, fuel injection of the engine when the engine rotation speed is within the reference range (see at least column 2 lines 20-45; wherein the fuel injection system proposed is so constructed that a basic fuel injection pulse width at a low engine speed (hereinafter referred to as "low-speed basic fuel injection pulse width") which is set on the basis of a crankcase temperature is corrected using a correction factor adapted to decrease the pulse width with lapse of time, to thereby set a fuel injection pulse width at a low engine speed (hereinafter referred to as "low-speed fuel injection pulse width") (injection time-at a low engine speed) and a basic fuel injection pulse width at a steady operation (hereinafter referred to as "steady operation basic fuel injection pulse width") is modified depending on various control conditions to set a fuel injection pulse width at a steady operation (hereinafter referred to as "steady-operation fuel injection pulse width"), so that the low-speed fuel injection pulse width and steady-operation fuel injection pulse widths are compared with each other, resulting in larger one of both pulse widths being employed as a pulse width of a fuel injection pulse fed to an injector).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Satsukawa with the teachings as in Yamauchi and Dudar. The motivation for doing so would have been to provide a fuel injection system for a two-stroke cycle engine which is capable of setting fuel injection time in view of a suction rate of air even at a low engine speed to improve startability of the engine and stabilize rotation of the engine, to thereby ensure smooth operation of the engine, see Satsukawa column 3 lines 18-24.


Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamauchi (USPGPub 2006/0100056), in view of Dudar (US 10,385,815), and further in view of Ota et al. (USPGPub 2019/0283730).	As per claim 9, Yamauchi discloses wherein the data detection unit includes a vehicle speed sensor, an accelerator pedal position sensor (APS), and an engine speed sensor (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, the gearshift position SP from the gearshift position sensor 82, the accelerator opening Acc from the accelerator pedal position sensor 84, the vehicle speed V from the vehicle speed sensor 88, a rotation speed Ne of the engine 22, rotation speeds Nm1 and Nm2 of the motors MG1 and MG2, a time t elapsed since a start of motoring the engine 22, and an output limit Wout of the battery 50 (step S100)). Yamauchi and Dudar do not explicitly mention wherein the data detection unit includes a coolant temperature sensor, a first temperature sensor, a state-of-charge (SOC) sensor, a second temperature sensor, a vehicle speed sensor, an accelerator pedal position sensor (APS), and an engine speed sensor.	However Ota does disclose:	wherein the data detection unit includes a coolant temperature sensor, a first temperature sensor, a state-of-charge (SOC) sensor, a second temperature sensor, a vehicle speed sensor, an accelerator pedal position sensor (APS), and an engine speed sensor (see at least paragraph 0038; wherein the detector 5 comprises sensors and devices that detect or calculate a speed of the vehicle Ve. Specifically, the detector 5 comprises: a wheel speed sensor 5a that detects rotational speeds of each wheel; the accelerator position sensor 5b that detects an operation amount and an operation speed of the accelerator pedal (not shown) operated by the driver; an engine speed sensor 5c that detects a rotational speed of the output shaft la of the engine 1; a first motor temperature sensor 5g that detects a temperature of the first motor 2; a second motor temperature sensor 5h that detects a temperature of the second motor 3; a water temperature sensor 5i that detects a temperature of coolant water for cooling the engine 1; and an SOC sensor 5j that detects a state of charge (to be abbreviated as the " SOC" hereinafter) level of the battery 4).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ota with the teachings as in Yamauchi and Dudar. The motivation for doing so would have been to provide a control system for a hybrid vehicle configured to prevent a reduction in an output power of a hybrid system to accelerate the hybrid vehicle as desired by a driver, even when an output power of a battery is reduced at low temperature, see Ota paragraph 0006.	As per claim 10, Yamauchi discloses wherein the vehicle controller is configured to: 	monitor the status data of the mild hybrid vehicle detected by the data detection unit (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, the gearshift position SP from the gearshift position sensor 82, the accelerator opening Acc from the accelerator pedal position sensor 84, the vehicle speed V from the vehicle speed sensor 88, a rotation speed Ne of the engine 22, rotation speeds Nm1 and Nm2 of the motors MG1 and MG2, a time t elapsed since a start of motoring the engine 22, and an output limit Wout of the battery 50 (step S100)); 	obtain an engine rotation speed from the status data (see at least paragraph 0035; wherein the CPU 72 of the hybrid electronic control unit 70 first inputs various data required for control, that is, a rotation speed Ne of the engine 22); 	determine an injection-starting rotation speed based on the status data (see at least paragraph 0036; wherein when the input gearshift position SP is the D position, the CPU 72 sets a value N1 to a threshold value Nref as a reference rotation speed for starting fuel injection control and ignition control of the engine 22 (step S120) and executes D-position motoring control (step S130)); 	determine whether the engine rotation speed is greater than the injection-starting rotation speed (see at least paragraph 0037; wherein after setting the threshold value Nref at either step S120 or step S140, the CPU 72 compares the current rotation speed Ne of the engine 22 with the preset threshold value Nref (step S160); and 	start fuel injection of the engine when the engine rotation speed is greater than the injection-starting rotation speed (see at least paragraph 0037; wherein the rotation speed Ne of the engine 22 rises above the threshold value Nref to give an affirmative answer at step S160. The CPU 72 then gives a command to start the fuel injection control and the ignition control (step S180). The engine ECU 24 accordingly starts the fuel injection control and the ignition control).  


Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein determining the injection-starting rotation speed includes: determining, by the controller, a reference rotation speed based on a coolant temperature, a temperature of the battery, and a state of charge (SOC) of the battery; determining, by the controller, a predetermined rotation speed based on a vehicle speed and a position value of an accelerator pedal; and determining, by the controller, the injection-starting rotation speed based on the reference rotation speed, a temperature of the MHSG, and the predetermined rotation speed. 	Claims 4-6 are also object to by virtue of their dependency.
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the vehicle controller is further configured to: determine a reference rotation speed based on a coolant temperature, a temperature of the battery, and a state of charge (SOC) of the battery; determine a predetermined rotation speed based on a vehicle speed and a position value of an accelerator pedal; and determine the injection-starting rotation speed based on the reference rotation speed, a temperature of the MHSG, and the predetermined rotation speed.  	Claim 12 is also object to by virtue of their dependency.


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2008/0296908 - Provides a hybrid vehicle including an internal combustion engine, an electric motor, and an accumulator unit that can supply and receive electric power to and from the electric motor and can be charged with electric power from an external power supply, the hybrid vehicle selecting an electric motor operation mode in which the vehicle can run with power from the electric motor with operation of the internal combustion engine being stopped, or an engine operation mode in which the vehicle can run with the operation of the internal combustion engine, and a control method thereof.	USPGPub 2008/0277176 – Provides a power output apparatus, a vehicle equipped with the power output apparatus, and a control method of the power output apparatus	USPGPub 2016/0312724 – Provides a control apparatus and a control method for an internal combustion engine, and more particularly to a control apparatus and a control method for an internal combustion engine with which to reduce shock during startup of the internal combustion engine.	USPGPub 2002/0011238 – Provides an engine fuel injection control device that controls the amount of fuel injection in cold running when the engine temperature has not yet risen sufficiently immediately after engine startup.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662